COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                             NOS. 2-08-248-CR
                                  2-08-249-CR
                                  2-08-250-CR


JARVIS PAUL MCKINNEY                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Jarvis Paul McKinney entered open pleas of nolo contendere to

two charges of possession with intent to deliver a controlled substance, four

grams or more but less than two hundred grams (heroin),2 and to one charge

of engaging in organized criminal activity—aggravated assault with a deadly

     1
         … See Tex. R. App. P. 47.4.
     2
         … See Tex. Health & Safety Code Ann. § 481.112(d) (Vernon 2003).
weapon.3 The trial court found him guilty of all three charges and assessed

punishment of fifteen years’ confinement for each conviction, to run

concurrently.4

      McKinney’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave McKinney the

opportunity to file a pro se brief, and he has filed one. In addition, the State

has filed a letter brief.5

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because


      3
          … See Tex. Penal Code Ann. § 71.02(a)(1) (Vernon Supp. 2008).
      4
        … The punishment range for each of these offenses is confinement for
life or for any term of not more than ninety-nine years or less than five years,
and up to a $10,000 fine. See Tex. Penal Code Ann. § 12.32 (Vernon 2003).
      5
       … The State’s letter brief indicates only that it agrees with McKinney’s
counsel that there is no reversible error and that it will not reply to McKinney’s
pro se brief.

                                        2
McKinney entered open pleas of no contest, our independent review for

potential error is limited to potential jurisdictional defects, the voluntariness of

McKinney’s pleas, error that is not independent of and supports the judgments

of guilt, and error occurring after entry of the no contest pleas. See Monreal

v. State, 99 S.W.3d 615, 619–20, 622 (Tex. Crim. App. 2003); Young v.

State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).

      We have carefully reviewed the record, counsel’s Anders brief,

McKinney’s pro se brief, and the sealed presentence investigation report. We

agree with counsel that these appeals are wholly frivolous and without merit.

We find nothing in the record that might arguably support the appeals. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).                We

therefore grant counsel’s motion to withdraw and affirm the trial court’s

judgments.


                                             PER CURIAM

PANEL: MCCOY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2009




                                         3